Title: Thomas Jefferson to Ambrose Maréchal, 17 January 1820
From: Jefferson, Thomas
To: Maréchal, Ambrose


					
						Venerated Sir
						Monticello. Jan. 17. 20.
					
					I have duly recieved the honor of your favor of the 4th and the pastoral letter it covered to the Catholics of Norfolk. it is from this I have the first information that th I had been thought worthy of the address of a printed letter by some of the members of the church there. my principles require me to take no part in the religious controversies of other sects. contented with enjoying freedom of religious opinion myself, and with having been ever the advocate for it securing it to all others, I deem it a duty to stand a neutral spectator on the schisms of our kindred sects. I had recieved information of this misunderstanding some 2. 3. or 4. years ago, by a pamphlet or two sent to me; but since that I had heard no more of it, and supposed it healed.
					Your letter is my first information also of the death of the worthy Cardinal Dugnani. an intimate acquaintance with him of several years at Paris had proved to me the excellence of his character, and after my return I recieved many testimonies of his continued friendship, on which I placed a just & cordial value. I sincerely regret his loss. having been consulted by him while at Paris, by instruction from the Pope, previous to his making the appointment of Bishop Carroll to the see of Baltimore, and given an assurance that he was perfectly free to make such an establishment without offence to our institutions or opinions, I recieved an assurance in the name of his Holiness that any youths of our country who might wish to visit Rome for their education, should be under his particular protection, and free from all question or molestation in their religious faith; and I had proofs of attention to this through Cardinal Dugnani, on the return of some youths who had been there for their education.
					
						With my thanks for the communication of your acceptable pastoral letter be pleased to recieve the homage of
							my high veneration and esteem.
						
							Th: Jefferson
						
					
				